DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/20 has been entered.
 
3. 	Claims 1-23 and 27 are pending upon entry of amendment filed on 12/3/20.

Accordingly, claim 20 stands withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-19, 21-23 and 27 readable upon PVP are under consideration in the instant application.

4.	      Applicant’s IDS filed on 12/3/20 has been acknowledged.  

The applications listed in the supplemental IDS have been considered and treated as PTO-1449.

5.	Claim 23 stands objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 23 remains being depended upon the rejected claim 1.

6.	The following rejections remain.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1, 2, 6, 8, 9, 12-18 and 27 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2010/0278822 (IDS reference, of record) for the reasons set forth in the office action mailed on 6/4/20.

The ‘822 publication teaches pharmaceutical compositions comprising adalimumab in the presence of polyol at pH 5-5.4 (claims 1-10, 20) and the polyol includes gluconate ([0061]) or salt thereof. Given that the gluconate is specified as carboxylate tonicifier as in claim 17, it meets the limitations of claims 1-2, 6, 8, 9 and 13-17.  Also, the compositions of the ‘822 publication are identical to the claimed composition, the osmolality of the composition inherently falls between 220-400mOsm/kg and claim 18 is included in this rejection.

Moreover, the ‘822 publication teaches packaging the antibody composition in prefilled syringes or autoinjector pens ([0153]), claim 27 is included in this rejection.  Therefore, the reference teachings anticipate the claimed invention.

Applicant’s response filed on 12/3/20 have been fully considered but they were not persuasive.



Applicant adds that the office is erred in analysis of the claimed invention based on the “surfactant is not required”.  

However, unlike Applicant’s assertion, the surfactant is NOT required in the claimed invention.  Note the claim 1 is drafted to comprise PVP surfactant, monocyclic sugar stabilizer or mono/di-carboxylate salt tonicifier.  As is evidenced by the dependent claim 17, the mono/di-carboxylate tonicifier includes gluconate or salt thereof.  So, the prior art gluconate appeared in the [0061] is classified among polyol is rather a claimed salt tonicifier among less than 20 examples of polyols.  Even though the size of examples does not matter, the instant specification provides a longer list of mono/di-carboxylate salt tonicifier (p. 37-38) with various alkyl, alkenyl, aryl, mercapto, amino, cyano, carboxy, carbamoyl or ureido substituents ([198-203]). The prior art tonicifier is more tangible to envisage.

As instant claim 1 does not require a PVP surfactant, a monocyclic sugar stabilizer and a mono/dicarboxylate tonicifier as currently amended, the ‘822 publication is available as a prior art.  Note the currently amended claims require  adalimumab and “at least one component” from the group consisting of PVP surfactant, monocyclic sugar stabilizer and mono/di-carboxylate salt tonicifier.  If monocyclic sugar stabilizer is present (e.g., sorbitol), the claimed invention does not require any other component and any prior art comprising a liquid formulation comprising adalimumab and sorbitol reads on the claimed invention.  Claim 10 of the ‘822 publication recites such embodiment, the ‘822 publication remains as an anticipatory reference.  The rejection is maintained.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-19, 21-22 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0278822 (IDS reference, of record) in view of U.S.Pub. 2011/0300135 (of record) and U.S. Pub. 2009/0130119 (of record) for the reasons set forth in the office action mailed on 6/4/20.

The teachings of the ‘822 publication have been discussed, supra.

Further, the ‘822 publication teaches adalimumab concentration ranges of 100mg/ml, acetate buffer ranges about 5-50mM and about 200mM of trehalose ([0099-103]).

The disclosure of the ‘822 publication differs from the instant claimed invention in that it does not teach the use of polyvinylyrrolidone (PVP) and/or inositol as in claims 3-5 of the instant application. 

The ‘135 publication teaches the use of PVP in antibody formulations to reduce aggregates thus improves overall stability of antibody formulations ([0004-0005]). The molecular weight of 2-3K is preferred and Kollidon 12 is used in Tables 5-6, upto 10% is used (equivalent to 1mg/ml, Tables 4-6, examples 4-5).

The ‘119 publication teaches addition of inositol with acetate buffer reduces aggregates in higher temperature at 40oC (Fig 1, Table 4) in the antibody formulations and no refrigeration is required.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ PVP as taught by the ‘135 publication and addition of inositol with acetate buffer as in the ‘119 publication into adalimumab compositions taught by the ‘822 publication.  ‘ 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of PVP and inositol in antibody formulation improve stability of the antibody formulation by reducing aggregates and make the antibody formulation resistant at higher temperature so no refrigeration for therapeutic antibody is necessary. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 12/3/20 have been fully considered but they were not persuasive.

Applicant has asserted that the ‘822 publication is not available as a prior art as it fails to teach all the limitations of the claimed invention and the combination of the references is not obvious.  Applicant has further asserted that the claimed invention requires surfactant and the use of gluconate as a surfactant is not mentioned in the prior art.  Moreover, Applicant adds if a trehalose is added, non-polysorbate 80 is required in claimed invention.

Further, Applicant has asserted that the ‘135 application relates to CD20 antibody and there is no reasonable expectation of success that the formulation that is suitable for CD20 antibody would work for the claimed adalimumab.


However, even though the Wang references provide general guidelines and knowledge in selecting specific stabilizers to optimize stability and therapeutic applicability of therapeutic antibodies, the Wang references are silent about the formulations that are suitable for CD20 antibody may not work for adalimumab antibody for the claimed antibody at issues.

Despite the fact that there is no unique formulation for any antibody, the cited prior art of record provides more convincing and clear motivation to combine the references.  The ‘135 publication discloses various therapeutic regimens and the CD20 antibodies can be combined with various therapeutic agents including adalimumab ([127-128]) for rheumatic arthritis.  The ‘135 publication further discloses co-formulation of therapeutic antibodies with CD20 antibody ([154-160]) including adalimumab.  Given that these are known to be common regimens of CD20 antibody, allowing being stable with co-formulation with antibody, the formulation of that is suitable for CD20 antibody would also be suitable for adalimumab.  Therefore, there remains a reasonable expectation of success to combine the references and the rejection is maintained.

Additionally, in light of the discussion above in section 9 of this office action, the ‘822 publication remains as an anticipatory reference and the combination of the references shows the reasonable expectation of success in combining the reference. 

Applicant is advised to limit the excipient combinations as appeared in claim 23 of the instant application.

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-19, 21-22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-33, 36-39 of U.S. Application No. 15/313,470 (issued to U.S.Pat.10,426,832, of record) in view of U.S.Pub. 2011/0300135 (of record) and U.S. Pub. 2009/0130119 (of record) for the reasons set forth in the office action mailed on 6/4/20.

The claims of the ‘470 application recite adalimumab at 50mg/ml, 10mM of acetate buffer, 250mM of sucrose.
 
The claims of the ‘470 application differs from the instant claimed invention in that it does not teach the use of polyvinylyrrolidone (PVP) and/or inositol as in claims 3-5 of the instant application. 

The ‘135 publication teaches the use of PVP in antibody formulations to reduce aggregates thus improves overall stability of antibody formulations ([0004-0005]). The molecular weight of 2-3K is preferred and Kollidon 12 is used in Tables 5-6, upto 10% is used (equivalent to 1mg/ml, Tables 4-6, examples 4-5).



It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ PVP as taught by the ‘135 publication and addition of inositol with acetate buffer as in the ‘119 publication into adalimumab compositions taught by the ‘822 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of PVP and inositol in antibody formulation improve stability of the antibody formulation by reducing aggregates and make the antibody formulation resistant at higher temperature so no refrigeration for therapeutic antibody is necessary. 

Applicant’s response filed on 12/3/20 have been fully considered but they were not persuasive.

Applicant has asserted that the currently amended claims are no longer subject to the non-statutory obviousness type double patenting rejection. 

However, as discussed in sections 8-11 of this office action, claim 1 does not require all 3 excipients as currently amended. The secondary references cure the deficiency and the combination remains obvious.

14.	No claims are allowable.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Yunsoo Kim
Patent Examiner
Technology Center 1600
January 12, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644